DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 have been cancelled.  Claims 21-40 are pending.

Claim Rejections - 35 USC § 101
3.	Claims 21-40 are not deemed adversely impacted by 35 USC 101.  Thus, no 35 USC 101 rejection is deemed warranted.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Roseman et al., US 7,472,077 in view of Herz et al., US 9,451,019.
Roseman discloses a method/system, e.g. Figures 1A-10 and related text, providing merchandise to customers from a merchants electronic catalog, e.g. Fig 1A, via “a cross-selling benefit” noted in col. 3, lines 12-24, multiple product listings, e.g. Fig. 9, recommendations, e.g. 455, col. 26, lines 36-54, having various user information.  Roseman does not specifically disclose the terms a first and second product listing, nor the term point-of-sale device.
Herz discloses, e.g. Figs. 1-2 and related text, up-sells, cross-sells of products that are based in other geographic regions so one may purchase a product at a lower cost, e.g. col. 19, lines 21-32.  Herz does not specifically disclose the terms a first and second product listing, nor the term point-of-sale device
Official Notice is taken that first and second listing are viewed as multiple listing and a point-of-sale device used with a merchant store been common knowledge in the merchant product selling art. 
To have provided other geographic location in a region within a store so one may purchase a different product at a lower cost, for the system of Roseman would have been obvious to one of ordinary skill in the art in view of Herz.  To have provided first and second listings and a point-of-sale device used with a merchant store for Roseman, as modified by Herz, would have been obvious in view of Official Notice.  The motivation for having done such would be to maximize interactions of the system of Roseman, as modified by Herz, in order to maximize customer interaction with potential product purchases.

7.	Further pertinent references of interest are noted on the attached PTO-892.

8.	Applicant’s Information Disclosure Statement (IDS) submitted October 2, 2020 has been reviewed.  Note the attached IDS.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JOSEPH RUDY whose telephone number is (571)272-6789.  The examiner can normally be reached on Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789